Title: From George Washington to Philip John Schuyler, 6 December 1782
From: Washington, George
To: Schuyler, Philip John


                        
                            Dear Sir
                            Head Quarters 6th Decemr 1782
                        
                        I am happy to find by your favor of the 2d that Mrs Carter and Miss Schuyler are so far recovered as to be
                            able to bear a removal to Albany.
                        Upon a supposition that you will procure a passport from Sir Guy Carleton, I shall lodge orders at the post
                            of Dobbs’s Ferry to permit the Sloop to pass by. I shall expect you will drop Anchor before Newburg.
                        Be pleased to make Mrs Washingtons and my Compliments to Mrs Schuyler and the other Ladies. I am Dear Sir
                            very sincerely Yours, 
                        
                            Go: Washington
                        
                    